PER CURIAM:
Ron Gupta appeals from the district court’s order affirming the judgment of the magistrate judge convicting him of driving while intoxicated, in violation of 36 C.F.R. § 4.23(a) (2006). On appeal to this court, he argues that the National Park Service officer did not have a reasonable suspicion to stop Gupta’s vehicle. He also asserts that there was insufficient evidence of proof beyond a reasonable doubt that he was driving while intoxicated, in part because the district court allegedly impermissibly shifted the burden of persuasion to the defendant.
We have reviewed the proceedings and the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gupta, No. 1:06-cr-00237-GBL (E.D.Va., filed Sept. 11, 2006 & entered Sept. 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.